UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 1, 2012 LookSmart, Ltd. (Exact name of registrant as specified in its charter) Delaware 000-26357 13-3904355 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 55 Second Street San Francisco, CA 94105 (Address of principal executive offices, with zip code) (415) 348-7000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written Communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On May 1, 2012, LookSmart, Ltd. (“LookSmart” or the “Company”) announced its financial results for the first quarter ended March 31, 2012. A copy of LookSmart’s press release is attached as Exhibit 99.1 hereto and incorporated by reference herein. The press release attached as an exhibit to this report includes “safe harbor” language pursuant to the Private Securities Litigation Reform Act of 1995, as amended, indicating that certain statements about the Company’s business and other matters contained in the press release are “forward-looking” rather than “historic.” The press release also states that a more thorough discussion of certain factors which may affect the Company’s operating results is included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011 and its other public filings which are on file with the SEC and available at the SEC’s website (http://www.sec.gov). Item 9.01. Financial Statements and Exhibits. (d) The exhibit listed below is being furnished with this Form 8-K. Exhibit 99.1 Press Release entitled “LookSmart Reports First Quarter 2012 Results” dated May 1, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LookSmart, Ltd. (Registrant) By: /s/ William F. O’Kelly William F. O’Kelly Chief Financial Officer Date: May 1, 2012 INDEX TO EXHIBITS Exhibit Number Description Exhibit 99.1 Press Release entitled “LookSmart Reports First Quarter 2012 Results” dated May 1, 2012.
